DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and amendments filed 2/23/2022.
Claims 12 and 19 have been canceled.
Claims 1, 2, 6, 8, 9, 11, 13, 14, 16, 18, and 20 have been amended.
Claims 1-11, 13-18, and 20 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 13, 20: 
training a plurality of cascaded machine learning (ML) models based on the user's sequence of behaviors; wherein the plurality of cascaded ML models comprise a variant abandonment model, a fear-uncertainty-death (FUD) model, and a RISK model, wherein each of the variant abandonment model, the FUD model, and the RISK model includes a real-time space model and a state-space model, the real-time space model is trained and calibrated using the data indicating the user's sequence of behaviors, and the state-space model is trained and calibrated using historical data
generating an abandonment probability score for the user based on the user's sequence of behaviors and the plurality of trained cascaded ML models
transmitting a customized message to the user based on the abandonment probability score, the customized message comprising an offer to the user to cause a reduction in the abandonment probability score. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the transmitting a customized message to the user step is nothing more than targeted advertising based on information about the targeted user. Here, the information about the user is a score – “an abandonment probability score” and this information about the user is collected via generically described machine learning models operating on generically disclosed observed user behaviors and historical data (e.g. click-stream data) through undisclosed training steps. At this very high level of generality as drafted, the training steps and generation of an abandonment probability score are abstract ideas in and of themselves and are simply used to produce the data upon which to target advertising; i.e.. applicant’s “abandonment probability score” is the idea of calculating a user’s likelihood of “…“churning”, which is the switching between brands of goods or service providers”1. Note that there is no indication in the entire original disclosure that applicant has invented a new variant abandonment model, fear-uncertainty-death (FUD) model, or RISK model. Instead, these are mentioned only at the highest levels of generality. There is simply no technical solution recited and no technical problem being solved. Furthermore, the mere nominal recitation of a “a computer implemented method” and other generic computer components does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case assessment of probability of a user abandoning a software service (SAAS)), or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “A computer implemented method for determining a probability of a user abandoning a software-based flow and generating a customized message for the user, said method being performed on a computing device and executed by a processor, said method comprising: retrieving from at least one data source, data indicating a user's sequence of behaviors including the user’s click-stream behavior;… wherein the abandonment probability score includes an average abandonment probability score of generated scores from the variant abandonment model, the fear-uncertainty-death (FUD) model, and the RISK model; and sending the abandonment probability score to the at least one data source to be included in the data indicating the user's sequence of behavior.”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “retrieving from at least one data source, data…” nor “sending” a score to be stored in the data source or to a user to view, nor is averaging multiple scores a new, novel or technical solution. Instead, these features merely serve to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use, as noted supra, or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. “system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computer executable instructions”) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 and 14 recite the following: “wherein retrieving the data includes processing the data …by infusing the data with random data to train the plurality of cascaded ML models to account for random data when generating the abandonment probability score.” However, Applicant’s limitation fails to provide a technical solution to what might be considered a technical problem of training a machine learning model; i.e. at this high-level of generality, this is itself an abstract idea of training a machine learning model to account for random data but the limitation imposes no meaningful technical solution for accomplishing this goal. Therefore, as part of the abstract idea, this limitation is not significantly more than the already identified abstract idea.
 As another example, dependent claims 3 recites the following: “further comprising parsing the data indicating the user's sequence of behaviors to identify event instances and mapping the event instances to common events, wherein parsing includes matching one or more data points from a given file to one or more users, extracting the event instances.” However, “parsing” data and mapping data are not technical features but instead at this high-level of generality, are well-known techniques for data-gathering and therefore this limitation appears to be nothing more than pre-solution activity data-gathering steps and therefore not significantly more than the already identified abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11, 13-17, 20 are rejected under 35 U.S.C. 103 as obvious over Bruckhaus et al. (U.S. 8,417,715 B1; hereinafter, "Bruckhaus") in view of Noh (U.S. 2015/0371163 A1; hereinafter, "Noh") further in view of Sharp (U.S. 2016/0203509 A1; hereinafter, "Sharp").

Claims 1, 13, 20: (currently amended)
Pertaining to claims 1, 13, 20 exemplified in the limitations of method claim 1, Bruckhaus teaches the following:
A computer implemented method for determining a probability of a user
abandoning a software-based flow, and generating a customized message for the user, said method being performed on a computing device and executed by a processor, said method comprising:
retrieving from at least one data source, data indicating a user's sequence of
behaviors including the user’s clickstream behavior (Bruckhaus, see at least Fig. 1 and [9:39-50] teaching the invention is drawn to a “predictive model that will allow the user to predict future behavior based upon the user's existing data.” and per Fig. 5 and associated disclosure, e.g. [14:6-67] teaching: “…step 514, the end user clicks on the selected business task, in this case the "Predict Churn" menu. In a next step 516, the invention fetches [retrieves] the data [data indicating a user’s sequence of behaviors] from the QUICKBOOKS database [from data source] and calculates churn risk for customers by executing the "Predict Churn" business task. In a last step 518, the invention displays the results with the risk of churn for all customers in the database in an HTML report.”; per at least [83:9-29], a user’s observed data/behavior includes “clicking on a link in a web browser” [click stream behavior], e.g. to install an application. Because this clicking of a link is a user behavior, although perhaps not explicitly stated by Bruckhaus, the Examiner finds that this teaching provides motivation to try storing this data in the QUICKBOOKS database and therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have also stored this data in QUICKBOOKS database and retrieved this data as part of step 516 as information regarding a customer clicking on a link, such as to install an application, which may be useful in calculating/predicting “churn” which is the objective of Bruckhaus’ invention and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
training a plurality of cascaded machine learning (ML) models based on the user's sequence of behaviors (Bruckhaus, see at least [9:62-68] “Once the appropriate algorithms are selected, the methods and systems of the present invention build numerous models based upon those algorithms, each of which could provide a solution to the business task. It should be appreciated that multiple models may be constructed from a single algorithm by using different data inputs…” and per [48:9-67], teaching: “…One aspect of model optimization is feature selection, that is, to determine the data elements to use for training the algorithm in building the model, which it then tests in a subsequent step. Similarly, the automatic optimization module 148 determines and optimizes which data records to use to train a model, for example, by defining a subset of observations corresponding to a specific time window. Such subsets of records may be, for instance, data from a particular year, data from a particular quarter, a subset of data such as a certain subset of customers,...”; see also at least Figs. 17-18 and related disclosure; and see also at least [8:18-27], teaching: “…Although there are differences between the terms "data mining," "machine learning," "mathematical modeling," "analytics," "predictive analytics," and other similar terms, all of these terms can be interpreted as interchangeable for the purpose of this description…”),
wherein the plurality of cascaded ML models comprise a variant2 abandonment
model (Brukhaus, see at least [9:62-67] e.g.: “It should be appreciated that multiple models [variants] may be constructed from a single algorithm by using different data inputs…”), a fear-uncertainty-death (FUD)3 model (Bruckhaus, see at least Fig. 5 and associated disclosure, e.g. [14:20-28], teaching: “…calculates churn risk [abandonment probability score] for customers by executing the "Predict Churn" [failure probability ML model] business task….”), and a RISK model (Bruckhaus, see at least [25:14-22] e.g.: “…For a CRM implementation, the end user
interface 120 could display analytic results of calls ranked by risk of a Subscriber initiating an escalation or ranked by the risk of becoming reopened, which may be displayed graphically or in tabular form. The end user interface could also display the results of other business tasks including the identification of the likelihood of order cancellation or likelihood of customer churning, which may be displayed in graphical or tabular form as well….”; see also at least [57:9-12] regarding additional Risk models.),
[…]
generating an abandonment probability score for the user based on the user's
sequence of behaviors and the plurality of trained cascaded ML models (Bruckhaus, see at least Fig. 5 and associated disclosure, e.g. [14:20-28], teaching: “…calculates churn risk [abandonment probability score] for customers by executing the "Predict Churn" [ML model] business task….”), […]
and
sending the abandonment probability score to the at least one data source to be included in the data indicating the user's sequence of behavior (Bruckhaus, see at least Fig. 1a and at least [76:4-46] e.g.: “…The data mining component stores [sends] the “Churn Prediction Risk” [abandonment probability score] for every customer in the analytic results 140 repository [data source]. This component also records the “Churn Prediction' and applies a time stamp to each prediction. FIGS. 40 and 41 illustrate the “Churn Prediction” results recorded during two separate analysis iterations. The analytic results repository provides results to requester [selectively sends a message to the user]…”; note per at least [11]: “…It should also be appreciated that the various components and modules shown in FIG. 1A may be combined together. For example, while various data storage devices are shown, a single storage device with the appropriate storage capacity may be used. Also, it will be appreciated that the components can be combined together to operate on a single hardware device Such as a computer comprising a single CPU and related memory components with access to various databases containing the user's data,…”; Examiner notes that statements of intended use do not patentably recite on the claimed invention);
[…]
transmitting a customized message to the user based on the abandonment probability score, the customized message comprising an offer to the user to cause a reduction in the abandonment probability score (Bruckhaus, per [66:5-10] and [70:19-26]: “…With the example of QUICKBOOKS used herein… The end user would use QUICKBOOKS to manage their accounting business, and they would use the churn-risk estimation capability to understand the risk of each of their customers canceling their subscription to the end user's accounting services, that is, the risk of “churning.” The end user could then take steps to prevent churn, by offering discounts, free services, communicating proactively with at-risk customers, or other similar measures.”)
Although Bruckhaus teaches the above limitations, and teaches, e.g. see at least [48]-[49] updating models, which are used to predict churn, with new information and/or selecting better models based on updated information, such as: “…Based on this new data, the automatic optimization module 148 evaluates new patterns that may emerge with respect to a given business task to further identify a better model based upon this new data… This is an improvement over the prior art,…  For example, as new information becomes available to solve a business task, the automatic optimization module 148 may improve the model by including new inputs or by manipulating algorithm parameters. Alternatively, a different algorithm may be selected as the basis for multiple new models that can be further compared to the existing best model for a given business task…”, he may not explicitly teach that he averages these different identified models to predict churn [abandonment probability score]. Nonetheless, Bruckhaus in view of Noh teaches the following:
wherein the abandonment probability score includes an average abandonment probability score of generated scores from the variant abandonment model, the fear-uncertainty-death (FUD) model, and the RISK model (Noh, see at least [0143] teaching e.g.: “…process the subscriber line instance with a churn predictor having multiple different chum prediction models, and generating the churn likelihood score is based on each prediction model. According to another embodiment of the system, the prediction subsystem is to predict churn based on the composite of the likelihood scores by predicting chum based on an average value of the scores…”; see also at least [0109] e.g.: “which building the chum predictor further includes the builder subsystem to build a chum predictor having multiple different chum prediction models, each model based on machine learning processing of the subscriber line instances in each separate subset…”);
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Noh (directed towards averaging values of multiple different chum prediction models) which is applicable to a known base device/method of Bruckhaus (already directed towards predicting churn of a user, using multiple different prediction models, in the field of software as a service SAAS) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Noh to the device/method of Bruckhaus to determine Bruckhaus churn prediction based on Noh’s technique of averaging values of multiple different chum prediction models [the abandonment probability score includes an average abandonment probability score of generated scores from more than one of a variant abandonment model, a fear-uncertainty-death (FUD) model, and a RISK model] because Bruckhaus and Noh are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Bruckhaus teaches the limitations upon which the following features depend, including a variant abandonment model, the FUD model, and the RISK model as already shown supra he may not teach the nuances regarding such models including two components which are a real-time space model and a state-space model component. However, regarding this feature as recited below, Bruckhaus in view of Sharp teaches the following:
wherein each of the variant abandonment model, the FUD model, and the RISK model includes a real-time space model and a state-space model, the real-time space model is trained and calibrated using the data indicating the user's sequence of behaviors, and the state-space model is trained and calibrated using historical data (Sharp, see at least [0138]-[0141]: teaching e.g.: “As shown in FIG. 14, for example, churn models 1402 includes two sub components, Active-subscriber filter 1421 [real-time space model] and state-space models 1422 [state space model]. Active-subscriber filter 1421 represents a filtering component to select subscribers of interest, while state-space models 1422 represents a pattern recognition component based on a state-space behavioral model. In one embodiment, state-space models 1422 may be implemented within the HMM framework. The models are trained and calibrated using historical data, as discussed further below… Thus, as employed, the active-subscriber filter 1421 is applied, based on the activity level definitions… The activity level is computed for subscribers with a complete behavioral sequence….”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Sharp (directed towards “churn models” which may comprise two components: an Active-subscriber filter 1421 [real-time space model] and state-space models 1422 [state space model]) which is applicable to a known base device/method of Bruckhaus (who already teaches churn models as well as variant abandonment model, FUD model, and RISK models) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Sharp to the device/method of Bruckhaus such that Bruckhaus various models also are comprised of these two aforementioned components because Bruckhaus and Sharp are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Claims 2, 14: (currently amended)
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
… wherein retrieving the data includes processing the data indicating the user's sequence of behaviors by infusing the data with random data to train the plurality of ML models to account for random data when generating the abandonment probability score (Bruckhaus, see at least [75] teaching e.g.: “…The data mining component then sets algorithm parameters, such as default values or randomly chose values, and applies that data to the parameterized algorithm and constructs an executable model…”)

Claims 3: (Original)
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
The method of claim 1, further comprising parsing the data indicating the user's sequence of behaviors to identify event instances and mapping the event instances to common events, wherein parsing includes matching one or more data points from a given file to one or more users, extracting the event instances (Bruckhaus, see at least Fig. 6 and related disclosure e.g. [15:1-25] and [16:54-17:28], teaching e.g.: “…the program may automatically map the user's data sources 105 to the table defined by the CDMDM. In this case this mapping is also stored as metadata in a metadata repository 126. Each of these options is described in more detail below. It should be appreciated that “data refers to the actual value (e.g., source system 108 and data sources 105 therein), while “metadata” describes the attributes of the data and/or how the data maps between the source system and the invention. For example, in a source table, a column labeled “customer, would have data stored in the column, such as different customer names…”).

Claims 4, 15: (Original)
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
… wherein the data indicating the user's sequence of behaviors includes attached signals, that may be separately processed as supplemental data for generating the abandonment probability score (Bruckhaus, again see at least [15:1-25] and [16:54-17:28], regarding “metadata” [attached signals], where “…The corresponding metadata would be the description of the column (i.e., the header). Both the actual data and the metadata may be stored in various formats, Such as binary, octal, hexadecimal, alphanumeric, or other formats in the metadata repository 126…”; statements of intended use do not patentably recite on the claimed invention)

Claim 5: (Original)
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
The method of claim 1, further comprising performing ordinal encoding of the data indicating the user's sequence of behaviors to identify event instances and mapping the event instances to common events, wherein the data is transformed into numerical labels or nominal categorical variables to reduce cardinality in the data and improve processing time. (Bruckhaus, see at least [45] e.g.: “…For each translated business task, it reads data mining-related metadata to determine which if any actions it has already performed to service that translated business task. By comparing completed activities and their time stamps to model creation, optimization, refreshing and execution requirements, and policies it determines whether it is now time to create, optimize, refresh, or execute a model for this translated business task. Based on these needs, the model manager 144 performs some or all of the steps illustrated in FIG. 17…”)

Claims 9, 16: (currently amended)
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
…further comprising generating the FUD model based on the retrieved data. (Bruckhaus, see at least Fig. 5 and associated disclosure, e.g. [9:46-10:30] and [14:20-28], teaching e.g.: “…calculates churn risk [abandonment probability score] for customers by executing the "Predict Churn" [failure probability ML model] business task….”; e.g. per [48:45-48] “The model manager 144 retrieves the required inputs for a given algorithm from the observations table, where the columns in the observations table holding Such inputs have been defined during the business translation process.”)

Claims 10, 17:
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
…wherein the RISK model is a ML model used for calculating a risk score and is generated based on the retrieved data. (Bruckhaus, see at least [5], [8], [10] e.g.: “…In other words, the methods and systems of the present invention perform machine learning by measuring the quality of the predictive model quantitatively, which allows for selection of the model with the highest quality for execution during run time for a given business task. For example, if the business task is to determine chum analysis or up and cross selling, the methods and systems of the invention will develop an optimized model based upon the user's data and evaluation of numerous models built from various algorithms that can be used to predict chum…”)

Claims 11, 18: (currently amended)
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
… wherein the variant abandonment model includes a first variant abandonment model and a second variant abandonment model, each based on a variant of parameter settings for the user. (Bruckhaus, see at least [5], [8], [10] e.g.: “…It should be appreciated that
multiple models may be constructed from a single algorithm by using different data inputs… In other words, the methods and systems of the present invention perform machine learning by measuring the quality of the predictive model quantitatively, which allows for selection of the model with the highest quality for execution during run time for a given business task. For example, if the business task is to determine chum analysis or up and cross selling, the methods and systems of the invention will develop an optimized model based upon the user's data and evaluation of numerous models [variant models] built from various algorithms that can be used to predict chum [abandonment]…”)

Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over Bruckhaus in view of Noh and Sharp, further in view of Ciemiewicz et al. (US 2010/0306224 A1; hereinafter, "Ciemiewicz")

Claim 6: (currently amended)
Bruckhaus/Noh/Sharp teaches the limitations upon which these claims depend. Furthermore, Bruckhaus teaches the following:
The method of claim 1, further comprising: […] mapping the event instances to common events (Bruckhaus, see again at least [45] e.g.: “…By comparing completed activities [event instances] and their time stamps to model creation, optimization, refreshing and execution requirements, and policies it determines whether it is now time to create, optimize, refresh, or execute a model [map to a common event] for this translated business task. Based on these needs, the model manager 144 performs some or all of the steps illustrated in FIG. 17…” )
Although Bruckhaus teaches the above limitation and teaches creation of various predictive models that will allow a user to predict a customer’s future behavior based upon the customer’s existing data, e.g. per Bruckhaus [9:46-67], and teaches per at least [83:9-29], a user’s observed data/behavior includes “clicking on a link in a web browser” [click stream behavior], Bruckhaus may not explicitly teach determining “page duration” and deviation from such data. However, regarding these features, Bruckhaus in view of Ciemiewicz teaches the following: 
determining page duration and page duration deviation to identify event instances in the user’s clickstream behavior (Ciemiewicz, see at least [0006]-[0008] e.g.: “…determining a plurality of first dwell durations for a plurality of first web pages, each of the first dwell durations indicating one of a plurality of first time periods one of a plurality of first users has spent with a different one of the first web pages, …accessing a quality rating threshold that is predefined; correlating the first dwell durations and the first quality ratings of the first web pages; and determining a dwell duration threshold by balancing a percentage of the first web pages having first quality ratings greater than or equal to the quality rating threshold and a percentage of the first web pages having first dwell durations greater than or equal to the dwell duration threshold, such that a second user spending a second dwell duration greater than or equal to the dwell duration threshold with a second web page indicates that the second user is satisfied with the second web page identified in a second search result generated by the search engine in response to a second search query requested by the second user…” and [0023] “…Once the user has clicked on the link corresponding to a particular web page included in the search result, the user is presented with that web page. The user may then view the detailed content contained in the web page. The user may spend different lengths of time viewing each of the web pages he has clicked on, depending on, for example, whether the user is interested in the information contained in the web pages. The time period a user spends with a web page may be referred to as the "dwell duration" the web page receives from the user…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Ciemiewicz which is applicable to a known base device/method of Bruckhaus to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Ciemiewicz to the device/method of Bruckhaus because Bruckhaus and Ciemiewicz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7:
Bruckhaus/Noh/Sharp/Ciemiewicz teaches the limitations upon which these claims depend. Furthermore, although Bruckhaus teaches per at least [68]: “…the data-mining component 106 could write into a log that it requested data from data management component 104 with a certain time stamp, what data it requested, and an identification of the business task whose execution was the reason for requesting the data…”, etc… he may not explicitly teach this timestamp is used to determine page duration. However, regarding the features as recited below, Bruckhaus in view of Ciemiewicz teaches the following:
The method of claim 6, wherein the page duration is computed by caching a timestamp marked on a preceding screen visited by the user and determining a time difference between a current page timestamp with the timestamp on the preceding screen. (Ciemiewicz, see at least [0026]-[0029] teaching, e.g.: “…a dwell duration for a particular web page is measured as the period between the time a user clicks on the link corresponding to the web page and the subsequent time the same user returns to the search engine to perform another action with the search engine. The subsequent action that the user performs after returning to the search engine may be any type of action, such as, for example, clicking on a link corresponding to another web page, conducting a new search, etc…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Ciemiewicz which is applicable to a known base device/method of Bruckhaus to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Ciemiewicz to the device/method of Bruckhaus because Bruckhaus and Ciemiewicz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Bruckhaus in view of Noh, Sharp, Ciemiewicz, further in view of Kasriel (U.S. 2003/0131106 A1; hereinafter, "Kasriel")

Claim 8: (Currently amended)
Although Bruckhaus/Noh/Sharp/Ciemiewicz teaches the above limitations, they may not explicitly teach all the nuances as recited below. However, regarding these features Bruckhaus in view of Kasriel teaches the following:
The method of claim 6, wherein the page duration deviation is computed by computing a difference between the page duration and a mean and or medium page duration time spent by all users. (Kasriel, see at least [0006] teaching e.g.: “Tools are commonly available for collecting traffic and performance data associated with pages of a web-site. A fundamental tool, for example, collects data regarding the number of times each page at a web site is accessed within a given period of time (e.g. `hit-rate` statistics). A more sophisticated tool, such as the Netflame.TM. product from Fireclick, Inc., collects data regarding accesses to each page at a web site, including statistics related to the average time required to download each page, the duration of time that the average visitor remains at each page, the relative frequency of exiting the site via each page, the frequency of backtracking from each page, and so on…” )
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kasriel which is applicable to a known base device/method of Bruckhaus to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kasriel to the device/method of Bruckhaus because Bruckhaus and Kasriel are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant canceled claims 12 and 19 and amended claims 1, 2, 6, 8, 9, 11, 13, 14, 16, 18, and 20 on 2/23/2022. Applicant's arguments (hereinafter “Remarks”) also filed 2/23/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101 and 103 rejections with Bruckhaus in view of Noh and Sharp.
Also note, the previous 35 USC 112 rejection has been withdrawn in view of applicant’s amendments.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0001]-[0003]
        2 Applicant’s original disclosure fails to stipulate what constitutes a “variant abandonment model” and only Specification at [0066] provides any recognizable illumination regarding this model as follows: “[0066] The abandonment model A 510 and the abandonment model B 511 may be individually configured to be applied to users based on variants of parameter settings. In this instance, multiple variants of the ML model may produce separate abandonment probability scores for each user (one per variant)….”
        3 Per applicant’s Specification at [0064]: “The FUD model is a ML model used for calculating a
        failure probability during a predetermined time interval.”